Title: General Orders, 13 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Thursday August 13th 1778.
            Parole Worcester—C. Signs Upton Tweed.
            
          
          Two Colliers from each Brigade are to be constantly employed under direction of Colonel
            Baldwin in burning Coal for the use of the Army.
          All the Teams attached to the different Brigades fit for service are to be turned out
            daily by the Waggon Master General to be employed by the Commissary General of
            Provisions and Forage in the Invirons of Camp except so many as may be necessary for
            Camp duty, which the Waggon Master General will allot.
        